                                     Case 3:19-cv-08208-DJH Document 18 Filed 10/03/19 Page 1 of 4



                         1      Andrea Lovell; AZ Bar No. 019882
                                alovell@littler.com
                         2      Shawn Oller; AZ Bar No. 019233
                                soller@littler.com
                         3      LITTLER MENDELSON, P.C.
                                Camelback Esplanade
                         4      2425 East Camelback Road, Suite 900
                                Phoenix, AZ 85016
                         5      Telephone: 602.474.3600
                                Facsimile: 602.957.1801
                         6
                                Attorneys for Defendants
                         7
                         8
                                                           UNITED STATES DISTRICT COURT
                         9
                                                            FOR THE DISTRICT OF ARIZONA
                     10
                     11         Robert Chapman,                                    Case No. 3:19-cv-08208-DJH
                     12                       Plaintiff,                           SECOND JOINT MOTION FOR
                                                                                   APPROVAL OF SETTLEMENT
                     13         v.                                                 AGREEMENT
                     14
                                Prescott Station, Inc., an Arizona
                     15         Corporation and Robert Gabrick and Linda
                                Gabrick, a married couple,
                     16
                                              Defendants.
                     17
                     18                Plaintiff Robert Chapman and Defendants Prescott Station, Inc., Robert Gabrick and

                     19         Linda Gabrick, hereby jointly move the Court for approval of their Settlement Agreement (the

                     20         “Agreement”).

                     21                As grounds for this motion, the parties jointly state the following:

                     22                1.   This is an action filed under the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§

                     23         201, et seq., and Arizona state law, in which Chapman seeks recovery for wages allegedly due

                     24         and owing him. Defendants have denied Chapman’s allegations, and dispute his entitlement

                     25         to the damages he has claimed.

                     26                2.   Even if Chapman could establish liability, several contested issues of fact and law

                     27         would need to be litigated and resolved in this matter. In particular, Defendants have asserted

                     28         that (a) Chapman only worked at Prescott Station for four shifts, (b) Prescott Station paid
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
         602.474.3600
                                     Case 3:19-cv-08208-DJH Document 18 Filed 10/03/19 Page 2 of 4



                         1      Chapman his full hourly rate for all hours worked, and (c) any brief delay in payment was due
                         2      to Chapman’s own provision of an incomplete or incorrect mailing address to Prescott Station.
                         3             3.   The parties have executed a settlement agreement, pursuant to which the parties
                         4      have agreed to the dismissal of this action with prejudice. A copy of the Agreement is attached
                         5      hereto as Exhibit “A.”
                         6             4.   A settlement agreement resolving an FLSA claim is subject to court approval.
                         7      Hand, et al. v. Dionex Corp., No. CV 06-1318-PHX-JAT, 2007 WL 3383601, at *1 (D. Ariz.
                         8      Nov. 13, 2007); see also Thornton v. Solutionone Cleaning Concepts, Inc., No. CIV F 06-1455
                         9      AWI SMS, 2007 WL 210586, at *3 (E.D. Cal. Jan. 26, 2007), citing Lynn’s Food Stores, Inc.
                     10         v. United States, 679 F.2d 1350, 1352-55 (11th Cir. 1982).
                     11                5.   If a settlement in an FLSA lawsuit reflects a “reasonable compromise over issues,”
                     12         the district court may approve the settlement in order to “promote the policy of encouraging
                     13         settlement of litigation.” Lynn’s, 679 F.2d at 1354.
                     14                6.   The parties have carefully negotiated, in good faith, a settlement of Chapman’s
                     15         claims in order to achieve a fair and reasonable compromise of the disputed issues of fact and
                     16         law and in order to fully and finally resolve his claims against Defendants.
                     17                7.   In addition to the $238.48 amount Prescott Station paid to Chapman as wages for
                     18         all hours worked (less applicable tax withholdings), Defendants have agreed – for purposes of
                     19         settlement – to pay Chapman an additional $518.32, which is twice the amount of Chapman’s
                     20         gross wages, in satisfaction of Chapman’s disputed claims for liquidated and treble damages.
                     21                8.   Further, as part of the settlement of this FLSA action, Defendants have agreed to
                     22         pay Chapman’s attorneys’ fees and out-of-pocket costs in the amount of $4481.68 pursuant to
                     23         29 U.S.C. § 216(b). Such fees were negotiated by the parties at arm’s length and therefore
                     24         carry a presumption of reasonableness. See In re First Capital Holdings Corp. Financial
                     25         Products Securities Litigation, MDL No. 901, 1992 WL 226321, at *4 (C.D. Cal. June 10,
                     26         1992), appeal dismissed, 33 F.3d 29 (9th Cir. 1994).
                     27                9.   Given the Court’s Order dated September 23, 2019 (Doc. 17), in which the Court
                     28         stated it could not “determine the total number of hours worked, the hourly rate, nor the amount
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                           -2-
         602.474.3600
                                     Case 3:19-cv-08208-DJH Document 18 Filed 10/03/19 Page 3 of 4



                         1      of costs incurred in connection with this litigation,” and thus could not “use the lodestar
                         2      method to calculate a reasonable attorney’s fee award,” the parties have agreed that Plaintiff’s
                         3      counsel may submit a more detailed motion for Court approval of attorney’s fees and costs in
                         4      the amount agreed upon by the parties for the Court’s review and approval. Plaintiff’s counsel
                         5      will support the submission with billing records, the applicable retainer agreement, and any
                         6      other information Plaintiff’s counsel believes is relevant to the Court’s analysis.
                         7             10. Both Chapman and Defendants, through their respective counsel, represent to the
                         8      Court that the Agreement is fair, equitable, and in compliance with the policies of the FLSA.
                         9             11. All parties were represented by competent counsel with experience in this area of
                     10         the law.
                     11                Accordingly, the parties jointly request that the Court review the Agreement and enter
                     12         an Order approving the Agreement and dismissing this matter with prejudice, with each party
                     13         to bear his, her or its own fees and costs, except as otherwise expressly provided in the
                     14         Agreement.
                     15                DATED this 3rd day of October, 2019
                     16
                     17
                        s/ Clifford P. Bendau, II (with permission)            s/ Andrea Lovell
                     18 Clifford P. Bendau, II                                 Andrea Lovell
                        Christopher J. Bendau                                  Shawn Oller
                     19 BENDAU & BENDAU                                        LITTLER MENDELSON, P.C.
                        P.O. Box 97066                                         Attorneys for Defendants
                     20 Phoenix, AZ 85060
                        Attorney for Plaintiff
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                            -3-
         602.474.3600
                                       Case 3:19-cv-08208-DJH Document 18 Filed 10/03/19 Page 4 of 4



                         1      I hereby certify that the content of this
                                document is acceptable to all persons required
                         2      to sign the document and that authorization to
                                electronically sign this document has been
                         3      obtained.
                         4      s/ Andrea Lovell
                         5
                                I hereby certify that I electronically transmitted
                         6      the attached document to the Clerk's Office
                                using the CM/ECF System for filing and
                         7      transmittal of a Notice of Electronic Filing to
                                the following CM/ECF registrants, and mailed
                         8      a copy of same to the following if non-
                                registrants, this 3rd day of October, 2019:
                         9
                                Clifford P. Bendau, II
                     10         Christopher J. Bendau
                                BENDAU & BENDAU
                     11         P.O. Box 97066
                                Phoenix, AZ 85060
                     12         Attorney for Plaintiff
                     13
                                s/ Vicky Ramirez
                     14
                                4841-7832-3368.1 104222.1001
                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
LITTLE R MEND ELSO N, P .C .
   A Professional Corporation
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016                                                              -4-
         602.474.3600
